Title: To Thomas Jefferson from William Heath, 19 November 1805
From: Heath, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Roxbury November 19th. 1805
                  
                  The Hon Mr. Seaver, representative to Congress from this district, setting out for the seat of Government tomorrow morning, I cannot omit so favorable an opportunity to do myself the honor of addressing a few lines to you, dictated by the purest friendship, and profound respect,—hoping that you continue to enjoy confirmed health of body, for a sound mind; in a sound body, are fortunate indeed, for those who are called deeply to investigate, and decide, on momentous questions, intricate in their nature, and effect, and of high national importance, and such I think fall to your lot, at the present moment,—neutral Nations who fall within the vortex of belligerent Powers, will ever find themselves, more, or less embarrassed in their commercial business,—although by becoming general carriers, they may enjoy particular advantages,—The United States have for some time evidently been one of the most prosperous nations in the world, their trade, and enterprise, seem to be without limits,—and although our Political atmosphere, at this moment is a little hazy, the body of the Citizens appear to possess full confidence, that the wisdom of our Government, will adopt, and pursue, those measures, which will, on the one hand prevent our Country being embroiled in war, and on the other, a shade being cast on our national honor, or rights,—wishing you Divine aid, and a successful discharge of the duties which fall to your share. 
                  I have the Honor to be with the highest respect Sir your most humble Servant
                  
                     W Heath 
                     
                  
               